              Case 2:20-sw-01138-DB Document 6 Filed 03/08/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI                                                               FILED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
                                                                             Mar 08, 2021
                                                                          CLERK, U.S. DISTRICT COURT
   Sacramento, CA 95814                                                 EASTERN DISTRICT OF CALIFORNIA


 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   IN THE MATTER OF THE SEARCH OF THE             CASE NO.: 2:20-SW-01138-DB
     CELLULAR TELEPHONE ASSIGNED CALL
11   NUMBER 209-420-2671                            [PROPOSED] ORDER TO UNSEAL SEARCH
                                                    WARRANT AND SEARCH WARRANT
12                                                  AFFIDAVIT

13

14         Upon application of the United States of America and good cause having been shown,

15         IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

16

17   Dated:    March 8, 2021
                                                      The Honorable Jeremy D. Peterson
18                                                    UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
